PER CURIAM.
The recommended guidelines sentence in this case (after the “bump-up” for violation of probation) was community control or twelve to thirty months incarceration. The *24sentence actually imposed on the two counts herein was two years incarceration followed by two years community control. This was error. Imposition of both community control and incarceration is a departure sentence, requiring written reasons for departure. See State v. VanKooten, 522 So.2d 830 (Fla.1988).
Accordingly, we vacate the sentence and remand for resentencing. Otherwise, affirmed.
FRANK, A.C.J., and THREADGILL and PARKER, JJ., concur.